DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been reviewed by the examiner and entered of record in the file.  
Accordingly, claims 17, 28, 29, and 40 are amended, and claims 24-27, 30, 32, 33 and 39 are cancelled.  Claims 17, 21, 23, 28, 29, 31, 34-38, 40 and 41 are currently pending in the application.
3.	Claims 34-37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Additional active ingredients other than an additional fungicide are currently withdrawn from consideration. 
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	Previous Claim Rejections - 35 USC § 112(b)
5.	Claim 40 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention regarding the terms "humid" and “warm.” 
	Upon further consideration of Applicant’s amendatory changes and persuasive arguments, the previous indefiniteness rejection is withdrawn.   

Previous Claim Rejections - 35 USC § 103(a)
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 17, 21, 23, 28, 29, 31, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pirotte, U.S. 2014/0193503 A1, in view of Sherer, WO 2010/108973 A2, as evidenced by BBCH Monograph (2001 edition), hereafter referred to as “BBCH,” and further in view of Smith et al, Int. J. Fruit Science 2013, as evidenced by Freeman et al, Plant Disease 1998. and https://www.daf.qld.gov.au/business-priorities/agriculture/plants/fruit-vegetable/fruit-vegetable-crops/mangoes/management-of-post-harvest-mango-diseases (hereafter referred to as “DAF”), last updated April 22, 2014.
	As amended, instant claim 17 is directed to a method of treating mango, papaya or avocado plant or cultivar “susceptible to anthracnose caused by Colletotrichum,” consisting of contacting the mango, papaya or avocado plant or a part or locus thereof with an agrochemical composition consisting of dodine, in the form of a suspension concentrate (as recited in claim 21), optionally consisting of one or more agrochemical acceptable auxiliaries (more specifically a solvent), and optionally consisting of an additional fungicide (more specifically a strobilurin (claims 28-29)), wherein the claim 23) either at flowering or early post-flowering, and repeating the contacting step one or more times at a fixed interval, wherein a first fixed interval is 7 to 15 days, wherein at 7 or 14 days after a second application, a reduction in arthracnose disease severity is observed on flowers, leaves or fruits of the plants or cultivar.  Claims 31 and 38 limit the administration frequency. Claim 40 limits wherein the first application is applied under conditions favorable to anthracnose, wherein said conditions are tropical conditions.
	Pirotte teaches that the known fungicide dodine controls fungal diseases in crops including anthracnose (see paragraph [0026]), wherein the anthracnose is found on tropical fruits including mango, papaya and avocado (see paragraph [0028]), in the form of a suspension concentrate, (see paragraphs [0108]-[0110]), additionally comprising a solvent (see paragraph [0112]).  Pirotte specifically teaches an embodiment wherein a dodine composition comprising water as a solvent was applied to a crop at a rate of 680 g active ingredient/ha in Example 3, (see also Table 1 and paragraph [0142]).  Pirotte teaches that additional active ingredients can be included in the composition, in particular an additional fungicide, (see paragraph [0113]).
	Pirotte teaches the administration of a suspension concentrate composition consisting of dodine to tropical fruit crops including mango, but does not disclose wherein the mango is “susceptible to anthracnose caused by Colletrotrichum,” or the application frequency consisting of a first fixed interval of 7 to 15 days and repeating one or more times at a fixed interval.  Pirotte does not teach the desired outcome wherein 7 or 14 days after a second application, a reduction in anthracnose disease severity is observed on flowers, leaves, or fruits of the plants or cultivar.
Sherer teaches a method of treating or preventing harmful fungi including anthracnose caused by the pathogen Colletotrichum, see page 26, lines 21-22 in tropical fruit plants, comprising contacting the fruit with a guanidine fungicide, specifically dodine, please see F) on page 9 and F) of claim 11, wherein the fruit to be treated can be tropical fruit, including mango, (see page 20, lines 29-30, and specifically claim 14).  Regarding the recited “repeating the contacting step one or more times at a fixed interval,” or application of more than two times (claim 31), and the final treatment interval comprising dodine (claim 38), Sherer teaches the treatment of fruit comprising applying two or more “sequential treatment blocks,” i.e. one or more applications of the fungicide starting as early as day 01 and finishing through the harvest period, (see the last paragraph on page 2 as well as the Examples section, Tables 1-29).  Regarding the criticality of application timing, Scherer discusses application of the first fungicide treatment: 
“more preferably the first treatment block is carried out when the plants are in the growth stage 01 to 79, preferably 10 to 79 ….  The most suitable point of time for the treatment depends, inter alia, from the plant to be treated,” 

[emphasis added], (see page 4, lines 31-35).  
Regarding the above-referenced growth stages, Scherer refers to the BBCH extended scale in page 4, lines 4-8.  For convenience, please refer to the attached BBCH extended scale (i.e. “BBCH”).  BBCH teaches that growth stages 60-69 encompass beginning of flowering through end of flowering/ post-flowering (see page 12). Therefore the limitation of contacting plants “at flowering or early post flowering” as required by claim 17(a) is within the growth stage range of “preferably 10 to 79” taught by Scherer.  A person of skill in the art would have understood that applying the first contacting step during any growth stage between 10 and 79 of the BBCH extended In re Boesch, 205 USPQ 215 (CCPA 1980).
Sherer teaches the combination of an additional synthetic fungicide that is a strobilurin, including fluoxastrobin, please see B) on page 8 and B) of claim 11.  Sherer discusses repeated application at fixed intervals, including every 5 days, every 7 days, every 10 days, etc please see Tables 1-29, which overlaps with the first fixed interval and second application, as required by claim 17.  It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success, please see In re Boesch, 205 USPQ 215 (CCPA 1980).
	Smith teaches the inhibitory activity of 16 common agrochemical fungicides against 10 isolates of Colletotrichum species, sourced from Colletotrichum acutatum, Colletrotrichum fragariae and Colletotrichum gloeosporioides.  In table 3 on page 209, Smith teaches that Dodine demonstrates potent inhibitory activity against the growth of nine of the ten Colletotrichum isolates.  
Freeman teaches that avocado and mango anthracnose is commonly caused by Colletotrichum acutatum and Colletrotrichum gloeosporioides species (page 596, middle column, lines 4-6), and papaya is commonly caused by Colletrotrichum gloeosporioides (page 601, middle column, lines 30-31).
	Accordingly, in view of Sherer and Smith, one skilled in the art would be motivated to apply an agrochemical composition consisting of the known fungicidal compound dodine to a tropical fruit such as mango, avocado or papaya, in order to Colletrotrichum known to cause anthracnose on mango, avocado or papaya, repeating the application one or more times at a fixed interval (wherein the first fixed interval is 7 to 15 days), optionally comprising an additional fungicide, and would have a reasonable expectation that the repeated application would successfully prevent the growth of or reduce the disease severity of fungus on said fruit. 
	Regarding the intended outcome of the administration of the dodine composition “wherein 7 or 14 days after a second application, a reduction in anthracnose disease severity is observed on flowers, leaves or fruits of the plants or cultivar,” in the last line of claim 17, one skilled in the art would reasonably expect that successful treatment of harmful anthracnose fungi on mango, avocado or papaya plants or cultivar, as described above, would result in a the benefit of a visible reduction of the characteristic lesions and/or wilt (caused by anthracnose) that is observed on flowers, leaves or fruits of said plants or cultivar that is described by Freeman in Figure 1 on page 597. Therefore the recited “reduction in anthracnose disease severity” is considered a latent property of the dodine composition disclosed by Pirotte and the alleged unexpected result does not confer patentability.
	Regarding the application of the first contacting step under conditions favorable to anthracnose, wherein the conditions are tropical conditions (claim 40), since Pirotte discusses that mango, papaya and avocado are tropical fruits (paragraph [0028]) one skilled in the art would reasonably assume that said fruits would be grown in tropical conditions.

Claim 41 was previously rejected under 35 U.S.C. 103 as being unpatentable over Pirotte, U.S. 2014/0193503 A1, in view of Sherer, WO 2010108973 A2, further in view of Smith et al, Int. J. Fruit Science 2013, as evidenced by Freeman et al, Plant Disease 1998, as applied to claim 17 above, and in view of https://www.daf.qld.gov.au/business-priorities/agriculture/plants/fruit-vegetable/fruit-vegetable-crops/mangoes/management-of-post-harvest-mango-diseases (last updated April 22, 2014), hereafter referred to as “DAF”.
	As amended, instant claim 17 is directed to a method of treating mango, papaya or avocado plant or cultivar “susceptible to anthracnose caused by Colletotrichum,” consisting of contacting the mango, papaya or avocado plant or a part or locus thereof with an agrochemical composition consisting of dodine, optionally consisting of one or more agrochemical acceptable auxiliaries (more specifically a solvent), and optionally consisting of an additional fungicide (more successfully a strobilurin, wherein the composition is applied at a rate of 150 to 2,000 g/ha either at flowering or early post-flowering, and repeating the contacting step one or more times at a fixed interval, wherein a first fixed interval is 7 to 15 days, wherein at 7 or 14 days after a second application, a reduction in arthracnose disease severity is observed on flowers, leaves or fruits of the plants or cultivar.  Claim 41 limits wherein prior to flowering, a copper oxychloride spray is applied to the mango, papaya or avocado plant or a part or locus thereof.
	Pirotte in view of Scherer, Smith and as evidenced by Freeman teach the administration of a suspension concentrate composition consisting of dodine to tropical fruit crops including mango, papaya or avocado, at a rate of 150 to 2,000 g/ha at Colletrotrichum,”and the application frequency consists of a first fixed interval of 7 to 15 days and repeating one or more times at a fixed interval, but do not teach wherein copper oxychloride spray is applied to the fruit prior to flowering.
	However, DAF teaches that anthracnose commonly caused by Colletrotrichum gloesporioides and/or Colletotrichum acutatum is a major fungal disease of mangos, wherein pre-harvest management commonly includes spraying copper oxychloride pre-flowering (i.e. should not be used during flowering).
	Accordingly it would have been obvious to a skilled artisan seeking a reduction in anthracnose severity on a tropical fruit such as mango, to administer copper oxychloride pre-flowering in addition to the dodine application taught by Pirotte, Scherer and Smith, in order to achieve an additive effect in the reduction or prevention of anthracnose, with a reasonable expectation of success.

Response to Applicant’s Arguments
8.	Applicant traverses the rejection, and has amended the pending claims such that they now require contacting the mango, papaya or avocado plant or a part or locus thereof with an agrochemical composition consisting of dodine and optionally consisting of one or more agriculturally acceptable auxiliaries and optionally consisting of one or more fungicides.
	Applicant contends that none of the cited prior art references teaches application either at flowering or post-flowering.
	Applicant argues that while Pirotte teaches applying dodine to tropical fruit crops, Pirotte does not teach wherein the mango is susceptible to anthracnose. 

	Applicant argues that Examples 1-3 of the instant Specification demonstrate results of the administration of a dodine suspension concentrate, wherein said administration exhibited unexpectedly beneficial results on various locations of papaya, mango and avocado plants, flowers and leaves.  Applicants submit that the cited references do not teach or suggest the efficacy shown in Examples 1-3 of the instant Specification.
	Applicant alleges that Smith and Freeman do not cure the deficiencies of Pirotte and Scherer, i.e. do not teach a single disclosed example of preventing anthracnose caused by Colletotrichum in mango, papaya or avocado by applying dodine at the recited fixed intervals.  Applicant submits that one of skill in the art would not have a reasonable expectation of success for applying dodine to tropical fruits, since, for example, the anthracnose strains from mango comprise a genetically and pathologically distinct population of this species that is not found on other tropical fruit crops (i.e. said species is host-specific insofar as members of said species are highly virulent only on mango).  
	
	Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant's argument regarding the criticality of the timing of the first contacting step occurring either at flowering or early post-flowering, the examiner refers 
	Regarding Applicant’s argument that the treatment blocks taught by Scherer do not render the instant method obvious since said blocks comprise administration of both a synthetic fungicide and a biological control agent, the examiner refers to page 3 of Scherer, lines 19-22, i.e. “[i]n a treatment block which comprises subjecting the plants to at least one treatment with at least one synthetic fungicide, no BCA is applied,” (BCA is the biological control agent).
	Regarding Applicant’s argument that the recited strain of anthracnose is caused by fungal species particular to mango (or avocado or papaya), instant claim 17 currently recites a method of contacting a mango, papaya or avocado susceptible to anthracnose caused by Colletotrichum (but does not recite particular species of Colletotrichum). Therefore the claim embraces treatment of any mango, papaya or avocado plant or cultivar, such that any previously disclosed method of contacting mango, papaya or avocado with a composition consisting of dodine, administered at fixed intervals, reads on the instant claims.  According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  The instant claims as currently written don’t capture Applicant’s alleged unexpected results, i.e. no single claim corresponds to the administration of dodine to papaya, mango or avocado in order to prevent anthracnose caused by a Colletotrichum fungal species that is particular to the papaya, mango or avocado  Colletotrichum gloeosporioides or Colletotrichum acutatum as disclosed in pages 1-2 of the Specification.  
	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art (i.e. Pirotte and Scherer as evidenced by Smith and Freeman), and provided factual evidence which establishes unexpected results of the claimed invention. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness.
	Based on the teaching of Smith (see Table 3 on p. 209), one of skill in the art would be motivated to select dodine from the group of 16 agrochemical fungicides and would have a reasonable expectation of success, since it demonstrates potent inhibitory effects on nine isolates of Colletrotrichum species, including Colletotrichum acutatum Colletotrichum gloeosporioides, known to cause anthracnose in mango, avocado and/or papaya, as evidenced by Freeman.
	It is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands, please see Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989).  Therefore since Pirotte teaches the application of a suspension concentrate composition comprising dodine to fruit crops, wherein the fruit can be tropical fruit including mango, papaya and avocado, and Smith teaches the potent inhibitory effects of dodine on two of the Colletrotrichum species known to cause anthracnose in mango, avocado, and/or papaya, one of skill in the art would know to administer dodine to said plants with a reasonable expectation of success.   
	As such, a prima facie case is established and maintained.  

Conclusion
9.	Claims 17, 21, 23, 28, 29, 31, 34-38, 40 and 41 are pending in the application.  Claims 34-37 are currently withdrawn.  Claims 17, 21, 23, 28, 29, 31, 38, 40 and 41 are rejected.  No claim is presently allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 23, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611